Citation Nr: 0500060	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 25, 1996 of 
service connection for residuals of a right knee injury with 
laceration, residuals of left hip and knee injuries, 
residuals of a left ankle disability, and laceration scars of 
the forehead, residuals of a jeep accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

In the July 2000 rating decision, the RO reopened the 
veteran's claims and granted service connection for residuals 
of a right knee injury with laceration, evaluated as 30 
percent disabling; residuals of left hip and knee injuries, 
evaluated as 10 percent disabling; residuals of left ankle 
disability, evaluated as 10 percent disabling; and laceration 
scars of the forehead, evaluated as 0 percent disabling; all 
as residuals of a service jeep accident.  The grants of 
service connection for the aforementioned disabilities were 
all effective from March 25, 1996.  In a rating decision 
dated in August 2003, it was recognized that the veteran's 
combined service connected disability evaluation was 70 
percent and each disability was rated effective April 23, 
1997, the date of receipt of his claim for service connection 
for post-traumatic stress disorder.   

In a May 2002 statement from the veteran's accredited 
representative, as well as in a September 2002 statement from 
the veteran, the issue of clear and unmistakable error in 
prior rating decisions that failed to consider a previously 
submitted buddy statement and continued to deny service 
connection for residuals of injuries sustained in a jeep 
accident during service is raised.  The issue of clear and 
unmistakable error in a prior rating decision is not properly 
before the Board at this time, and the issue is referred to 
the RO for appropriate development and consideration.   



FINDINGS OF FACT

1.  In September 1992 the RO denied the veteran's claim to 
reopen service connection for residuals of a jeep accident, 
including residuals of a head injury, a right ear injury, 
right leg injury, and left ankle injury; the veteran did not 
appeal the decision after notice thereof.

2. The veteran attempted to reopen his claims of service 
connection for residuals of a jeep accident through records 
received on March 25, 1996.

3.  In a July 2000 decision, the RO granted service 
connection for residuals of a right knee injury with 
laceration, evaluated as 30 percent disabling; residuals of 
left hip and knee injuries, evaluated as 10 percent 
disabling; residuals of left ankle disability, evaluated as 
10 percent disabling; and laceration scars of the forehead, 
evaluated as 0 percent disabling; all as residuals of a jeep 
accident, effective March 25, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 1996, 
for the grant of service connection for residuals of a right 
knee injury with laceration, residuals of left hip and knee 
injuries, residuals of left ankle disability, and laceration 
scars of the forehead as residuals of a jeep accident, have 
not been met. 38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 
C.F.R. § 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in July 2000, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred. 
Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of an earlier 
effective date for service connection claims, a substantially 
complete application to reopen the veteran's claims was 
received in March 1996.  Thereafter, in a rating decision 
dated in July 2000, the RO awarded service connection for 
claimed disabilities with the effective date of March 25, 
1996.  Only after that rating action was promulgated did the 
RO, in April 2001, provide notice to the veteran on the VCAA, 
albeit in reference to effective dates for a total rating 
based on individual unemployability.  However, notice of the 
VCAA requirements was also included in a July 2002 Statement 
of the Case.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

Concerning the veteran's claim of an earlier effective date 
for service connection for residuals of a jeep accident 
during service, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the VCAA and regulations.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date to reopen service connection claims.  The discussions in 
the rating decisions and the Statement of the Case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought. 
Considering the foregoing, the Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.    

The Board has reviewed the facts of this case in light of 
VCAA and VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance do not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).




Law and Regulations

An unappealed determination of the agency of original 
jurisdiction is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 19.129(a).  In order to reopen a claim for service 
connection there must be added to the record "new and 
material evidence" which raises a reasonable possibility that 
the claim can be allowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155.


Factual Background

Service connection for a scar of the forehead, residuals of 
head injury, right ear, right leg, and a left ankle injury 
were denied in a January 1979 rating decision.  The veteran 
was notified of the decision in January 1979 and a timely 
appeal was not filed and the decision became final.  

The veteran attempted to reopen his claim in March 1992. 
Among the documents received is a statement from a service 
acquaintance of the veteran indicating that the veteran was 
involved in a jeep accident, and he sustained injuries.  In a 
rating decision dated in September 1992 it was determined 
that new and material evidence had not been received to 
reopen the veteran's claims of service connection for 
injuries sustained during a jeep accident during service.  
The veteran was notified of the decision in September 1992 
and a timely appeal was not filed.  The September 1992 rating 
decision is final in the absence of an appeal.

There are no interim communications of record.  

Received on March 25, 1996 were various documents submitted 
in attempt to reopen the veteran's claim of service 
connection for residuals of a right knee injury with 
laceration, residuals of left hip and knee injuries, 
residuals of left ankle disability, and laceration scars of 
the forehead as residuals of an jeep accident.  Among the 
documents received includes a previously submitted statement 
from a service acquaintance of the veteran regarding a 
service jeep accident and injuries he sustained.   

Rating decisions in September 1996 and May 1997 determined 
that new and material evidence had not been received to 
reopen the veteran's claims of service connection for 
residuals of a service jeep accident.  The May 1997 rating 
decision also denied service connection for left hip and knee 
disabilities.  The veteran appealed the May 1997 rating 
decision.

In a July 2000 rating decision, the RO reopened the veteran's 
claims and granted service connection for residuals of a 
right knee injury with laceration, evaluated as 30 percent 
disabling; residuals of left hip and knee injuries, evaluated 
as 10 percent disabling; residuals of left ankle disability, 
evaluated as 10 percent disabling; and laceration scars of 
the forehead, evaluated as 0 percent disabling; all as 
residuals of an jeep accident and all effective from March 
25, 1996.  It was stated in the rating decision that the 
statement from the service acquaintance of the veteran was 
considered in the rating determination. 

A personal hearing was held at the RO in September 2002.  The 
veteran testified that since 1992 he had submitted evidence 
from a service buddy proving that he had sustained injuries 
in Vietnam.  He stated that his claim should begin from March 
16, 1992.  The veteran testified that VA received the 
statement from his service buddy in 1992.     

In a rating decision dated in August 2003, it was recognized 
that the veteran's combined service connected disability 
evaluation was 70 percent and each disability was rated 
effective April 23, 1997, the date of receipt of a claim for 
service connection for post-traumatic stress disorder.   


Analysis

The veteran's primary contention is that the effective date 
for the grants of service connection for residuals of a right 
knee injury with laceration, residuals of left hip and knee 
injuries, residuals of a left ankle disability, and 
laceration scars of the forehead, residuals of an jeep 
accident should be March 1992, the date VA received a 
statement from a service buddy of his who acknowledged that 
the veteran sustained injuries during a jeep accident while 
in service.  

The law and regulation regarding effective dates specifically 
provides that the effective date for a grant based on new and 
material evidence or a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, 
subsequent to the initial denial of service connection for 
residuals of the jeep accident which became final in January 
1979, an attempt to reopen the veteran's claims were denied 
by rating in September 1992 which also became final.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.302(a).  
Service connection for the several disabilities the result of 
the service jeep accident was granted in July 2000, with the 
effective date of service connection as March 25, 1996, the 
date of receipt of his reopened claim.  The record does not 
reveal any evidence that may be construed as earlier 
correspondence or communication from 1992 until his reopened 
claim that was received on March 25, 1996.  See 38 C.F.R. 
§ 3.155. 

With respect to the veteran's contention concerning the 1992 
submission of a buddy statement as the proper effective date 
for his claims, it is important to note that the Board is 
bound by the law and regulations regarding effective dates 
for reopened claims as indicated previously.  This contention 
appears to go to the question of whether there was clear and 
unmistakable error warranting revision of a prior decision 
pursuant to 38 C.F.R. § 3.105.  As indicated previously, the 
issue of clear and unmistakable error of a prior rating 
decision has not been developed for appellate consideration 
and is referred to the RO for appropriate consideration. 

In any event, the Board concludes that the weight of the 
evidence is against the veteran's claim, and an effective 
date earlier than March 25 1996 for service connection for 
residuals of a right knee injury with laceration, residuals 
of left hip and knee injuries, residuals of a left ankle 
disability, and laceration scars of the forehead, residuals 
of a jeep accident, is not warranted.


ORDER

An effective date prior to March 25, 1996 for service 
connection for residuals of a right knee injury with 
laceration, residuals of left hip and knee injuries, 
residuals of a left ankle disability, and laceration scars of 
the forehead, residuals of an jeep accident is denied.



	                        
____________________________________________
	V.L. JORDAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


